DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/21/2022 has been entered.
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 21, 25, and 30-32 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rabiner et al. (US Pub 2010/0262069) in view of Kennedy et al. (US Pub 2004/0236366).
With respect to claim 21, Rabiner discloses a catheter (See fig 6 below) comprising: an elongated member (fig 6, 101, 120) comprising an outer tube (fig 6, 101) and an inner tube (fig 6, 120) disposed within the outer tube and extending beyond the outer tube (extends into the expandable member); an expandable member (fig 6, 530) having a proximal region and a distal region, the distal region having a tapered portion (See fig 6 below) the expandable member being releasably attached (fig 5D shows the elongated member detached from the expandable member at the distal end of the outer tube) about a distal end of the elongated member at the proximal region of the expandable member; and an inner compartment (space inside the expandable member see fig 6 below formed by the dotted lines) formed in the distal region of the expandable member, the inner tube being inserted in the inner compartment the inner compartment being sized and shaped to enable the inner tube to free float within the inner compartment in a radial direction and a longitudinal direction (fig 6 shows the inner tube within the compartment not attached to anything allowing it to move within the compartment)(120 is free floating in the compartment and not constrained from moving within, paragraph 50 discloses 120 moves into the expandable member). 
With respect to claim 30, Rabiner discloses a system for bone fixation (See fig 6 below) comprising: a delivery catheter comprising an elongated member (fig 6, 101, 120) comprising an outer tube (fig 6, 101) and an inner tube (fig 6, 120) disposed within the outer tube and extending beyond the outer tube (fig 6); an expandable member (fig 6, 500) having a proximal region and a distal region (see fig 6 below), the distal region including a tapered portion (see fig 6 below), the expandable member being releasably attached (fig 5D) about a distal end of the elongated member at the proximal region of the expandable member; and an inner compartment  (see fig 6 below) formed in the distal region of the expandable member, the inner tube being inserted in the inner compartment the inner compartment being sized and shaped to enable the inner tube to free float within the inner compartment in a radial direction and a longitudinal direction (fig 6 shows the inner tube within the compartment not attached to anything allowing it to move within the compartment)(120 is free floating in the compartment and not constrained from moving within, paragraph 50 discloses 120 moves into the expandable member); and a light-sensitive liquid (paragraph 51); wherein the delivery catheter has an inner void (paragraph 51 and fig 6, 110) for passage of the light-sensitive liquid into the expandable member to expand the expandable member and an inner lumen (fig 6, 120) for passage of the light conducting fiber into the expandable member to cure the light-sensitive liquid inside the expandable member. 
With respect to claims 21, and 30, Rabiner et al. discloses the claimed invention except for a distal cap positioned at a distal end of the distal tapered region and having a body with a proximal face.
Kennedy discloses a distal cap (fig 8, 184) positioned at a distal end of the distal tapered region (fig 8, 180) and having a body (see figure 8 below) with a proximal face (see figure 8 below) to facilitate the insertion of the member and prevent injury to the patient (paragraph 58). With respect to claims 25, 31 and 32, Kennedy discloses wherein the inner compartment is sealed by the distal cap (fig 8, 184) wherein the distal cap is formed from a material in the distal region of the expandable member.

    PNG
    media_image1.png
    286
    671
    media_image1.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Rabiner to include a distal cap positioned at a distal end of the distal tapered region and having a body with a proximal face in view of Kennedy in order to facilitate the insertion of the member and prevent injury to the patient. With respect to claims 21 and 30, Rabiner in view of Kennedy discloses the inner compartment is defined by the distal cap and a wall of the expandable member having a diameter less than the diameter of the proximal portion of the expandable member (see fig 6 below, dotted line area forms the compartment a diameter of which is small than the proximal diameter. The modification of adding the distal cap in view of Kennedy forms the distal most end of the compartment.)

    PNG
    media_image2.png
    389
    654
    media_image2.png
    Greyscale

Response to Arguments
Applicant’s arguments, see remarks, filed 7/21/22, with respect to the U.S.C. 112 rejection of claims 25, 31 and 32 have been fully considered and are persuasive.  The U.S.C. 112 rejection of claims 25, 31 and 32 has been withdrawn. 
Applicant's arguments filed 7/21/22 have been fully considered but they are not persuasive. The applicant argues that Rabiner in view of Kennedy does not allow for radially movement of the inner member or catheter. The examiner respectfully disagrees. Paragraph 20 of Kennedy states that the joint is not rigidly connected to the distal end of the catheter allowing for relative movement of the catheter when the device is inflated or deflated. Paragraph 50 of Rabiner additionally discloses the inner tube moves in the expandable portion. It states the inner tube passes through the expandable portion. Since this portion is flexible the expandable portion can flex allowing for radial movement of the inner tube.
The applicant additional argues that Kennedy does not disclose a proximal face. The examiner respectfully disagrees. As can be seen in figure 8 above an inner proximal face is shown in the end of the distal cap. 
The rejections are deemed proper.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J COTRONEO whose telephone number is (571)270-7388. The examiner can normally be reached Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on (571) 272-4719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.J.C/Examiner, Art Unit 3773                                                                                                                                                                                                        /EDUARDO C ROBERT/Supervisory Patent Examiner, Art Unit 3773